Case 2:19-cv-00380-SPC-MRM Document 16 Filed 05/15/20 Page 1 of 2 PageID 104



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GEORGE DEBOLT and ROBERT
WILLIAMS,

                Plaintiffs,

v.                                                          Case No.: 2:19-cv-380-FtM-38MRM

FNU OLIVERA, FNU CARTER, FNU
PAYNE, FNU RIVERS, FNU
JENKINS and DONALD SAWYER,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        This matter is before the Court on sua sponte review of the file. On April 27, 2020,

Plaintiff was directed to file an amended complaint within fourteen days, or his case would

be dismissed without prejudice. (Doc. 15). The Court provided Plaintiff with a reasonable

opportunity to respond to the Order and Plaintiff was put on notice that the case would be

dismissed if he failed to comply. As of the date on this Order, Plaintiff has neither

complied with the Court’s Order, nor sought an enlargement of time to do so. Thus, the

Court finds Plaintiff has failed to prosecute this case and that the case is due to be

dismissed without prejudice under M.D. Fla. Rule 3.10(a).                      Because the Court is

dismissing this action without prejudice, Plaintiff may file a new complaint if he wishes to

pursue his claim.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00380-SPC-MRM Document 16 Filed 05/15/20 Page 2 of 2 PageID 105



      Accordingly, it is now

      ORDERED:

      1. Plaintiff George Debolt’s case is DISMISSED without prejudice.

      2. The Clerk of Court shall enter judgment, terminate any pending motions as

         moot, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 15th day of May 2020.




SA: FTMP-2
Williams
Copies: All Parties of Record




                                        2
